Citation Nr: 0335037	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-02 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for Department of Veterans 
Affairs (VA) Benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, that denied appellant's claim for eligibility 
for VA benefits.  


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notification of a March 1993 Board 
decision denying eligibility to receive VA benefits.  

2.  Since the March 1993 unappealed Board denial of the claim 
for VA benefits eligibility, no evidence was received which 
was not previously before agency decisionmakers and which 
bears directly and substantially upon the specific matter 
under consideration.  Evidence received is cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The United States National Personnel Records Center 
(NPRC) has re-certified in October 2001 that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.


CONCLUSIONS OF LAW

1.  The March 1993 Board determination that denied a claim 
for VA benefits eligibility is final.  38 U.S.C.A. § [7104] 
(West 2002).    

2.  Evidence received since the March 1993 Board decision 
denying a claim for VA benefits eligibility, which was the 
last final denial with respect to this issue, is not new and 
material; the claim is not reopened.  38 U.S.C.A. §§ [5108, 
7104] (West  2002); 38 C.F.R. § 3.156 (2003).  

3.  The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met. 38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.40, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)). VA has recently issued 
final regulations to implement these statutory changes. See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C. §§ 5102 and 5103. The Board concludes the 
discussions in the July 2001 RO determination, the December 
2001 statement of the case, and letters sent to the appellant 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements. The appellant has been 
advised that basic eligibility for VA benefits would require 
a finding by the service department that he has the requisite 
service.  He was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C. § 
5103A. The Board concludes that the RO has complied with 
these provisions and thus it would not be prejudicial to 
decide the case on the current record. As discussed below, 
the VA is bound in this case by the finding of the NPRC that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces. The RO did attempt to 
assist the appellant by contacting NPRC to determine if he 
had the requisite service, but the response from NPRC 
indicated he did not.

Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.

The VA has satisfied its obligation to notify and assist the 
appellant in this case. The change in law has no material 
effect on adjudication of the claim. The law, not the 
evidence, controls the outcome of this appeal (see Sabonis v. 
Brown, 6 Vet. App. 426 (1994)). Taking these factors into 
consideration, further expending of the VA's resources is not 
warranted and there is no prejudice to the appellant in 
proceeding to consider the claim. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).



Background

The appellant claims basic eligibility for VA benefits based 
on service with the Philippine Commonwealth Army.  In support 
of his claim the appellant has submitted evidence, including 
a document from the Republic of the Philippines Department of 
Finance certifying that the appellant was approved for 
veterans back pay; General Headquarters of the Armed Forces 
of the Philippines certification of the claimant's USAFFE 
military status beginning January 1942; and claimant's name 
on what appears to be typewritten list of the members of the 
63rd Infantry 

In response to the evidence submitted, in August 2001 the RO 
requested verification of the appellant's service from NPRC.  
NPRC certified in October 2001 that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.

Law and Regulations

In March 1993, the Board denied the veteran's claim for VA 
benefits eligibility.  The Board decision is final. 38 
U.S.C.A. § 7104 (West 2002). The Board decision was the last 
final denial of the claim.  Once a determination becomes 
final, it is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. § 3.156.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7104 (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2003) provides as follows:  
 
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
sustaining the claim
 
New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

It is noted that regulations adopted by VA implementing the 
VCAA includes changes to the standard for determining new and 
material evidence.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001. 
See 66 Fed. Reg. 45620, 45628- 45629; 38 C.F.R. § 3.156 
(2003).  Here, the veteran's claim was filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d). The term "veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war. 38 C.F.R. § 3.1(e). Service department 
certified recognized guerrilla service, and unrecognized 
guerrilla service under a recognized commissioned officer 
(only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946) is included. 38 
C.F.R. § 3.40(d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits. See 38 U.S.C.A. § 501(a)(1) (West 2002). Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. § 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
an applicant prove his service in the Philippine Commonwealth 
Army (and thus his veterans' status) with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). Where 
service department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA. Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the applicant's claimed 
service, the applicant's only recourse lies within the 
relevant service department, not the VA. Soria, 118 F. 3d at 
749.

In short, pursuant to 38 C.F.R. § 3.203, claimants, including 
Philippine claimants, are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service. Soria, 118 F. 3d at 749.

Analysis

The Board acknowledges the documentation of service provided 
by the appellant. However, in the instant case, the service 
department has certified that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  The Board is bound by the finding of the 
service department, and thus finds that the appellant did not 
have recognized service so as to confer eligibility for VA 
benefits.  Since the law pertaining to eligibility for the 
claimed benefits is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Since the appellant's claim was denied as a matter of law, no 
additional evidence can be considered "new and material" so 
long as the service department refuses to verify the 
applicant's claimed service.      

The Board reiterates to the appellant that if the United 
States service department refuses to verify the applicant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not the VA.  Soria, 118 F. 
3d at 749.


ORDER

The March 1993 Board decision denying appellant's claim for 
VA benefits eligibility became final.  No new and material 
evidence was received that would require reopening of the 
appellant's claim.  Basic eligibility for VA benefits is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

